September 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    GREENBERG TRAURIG, LLP, Appellant
NO. 14-14-00047-CV                         V.
        NATIONAL AMERICAN INSURANCE COMPANY AND OKIE
       FOUNDATION DRILLING CO., INC., Appellees/Cross-Appellants
                                            V.
    FISHERBROYLES, LLP AND RUSSELL DEPALMA, Cross-Appellees
               _______________________________

       This cause, an interlocutory appeal of the trial court’s order denying
appellant Greenberg Traurig, LLP’s motion to compel arbitration, signed
December 26, 2013, and a cross-appeal of the trial court’s denial of cross-
appellants National American Insurance Company and Okie Foundation Drilling
Co., Inc.’s alternative motion to compel cross-appellees FisherBroyles, LLP and
Russell DePalma to arbitration, signed December 26, 2013, was heard on the
transcript of the record. We have inspected the record and find error in the
judgments. We therefore order the judgments of the court below REVERSED and
RENDER judgment ordering all parties to arbitrate NAICO and Okie’s claims,
and we REMAND this case to the trial court for further proceedings consistent
with this Court’s opinion, including the grant of an appropriate stay. See Tex. Civ.
Prac. & Rem. Code § 171.025(a).

      We further order that each party bear its own costs incurred by reason of this
appeal.

      We further order this decision certified below for observance.